Citation Nr: 1504313	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-33 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to more than 5 months and 29 days of education benefits under the provisions of Chapter 33, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to August 1988; from April 2002 to July 2002; and from June 2004 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 Certificate of Eligibility issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Atlanta, Georgia that determined the Veteran was entitled to 5 months and 29 days of educational benefits under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill). 

In August 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the VA RO in Lincoln, Nebraska.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is shown to have previously expended educational benefits under Chapter 32 of Title 38, United States Code (USC) totaling 32 months and 26 days, and additional educational benefits under Chapter 30 of Title 38, USC totaling 9 months and 5 days.


CONCLUSION OF LAW

The requirements to show entitlement to more than 5 months and 29 days of education benefits under the provisions of Chapter 33, Title 38, U.S.C. have not been met.  38 U.S.C.A. § 3322(a) (West 2014); 38 C.F.R. § 21.4020 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by other chapters of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in November 2012 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.     

The Veteran has been afforded a hearing before the Board, at which he and a supporting witness presented testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here,     the VLJ identified the issue to the Veteran, who testified as to the reasons why he believed himself to be entitled to MGIB educational benefits.  The Veteran has    not asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran and that adjudication of the appeal at this point is not prejudicial to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The aggregate period for which any person may receive assistance under 38 USC Chapters 30, 32 and 33 may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2014).
   
The Veteran utilized 32 months and 26 days of educational benefits under Chapter 32 (Post-Vietnam Era Veterans Educational Assistance Program, or VEAP) and also used 9 months and 5 days of educational benefits under Chapter 30 (Montgomery GI Bill Selective Reserve Program, or MGIB-SRP).  The Agency of Original Jurisdiction (AOJ) computes his remaining potential education benefit under Chapter 33 (Post-911 GI Bill) to be 5 months and 29 days.

The Veteran agrees on appeal that a veteran can only have a total of 48 months combined education benefits under Chapters 30, 32 and 33.  However, he asserts that because he is entitled to 27 months of VEAP benefits (one month of benefits for each qualifying month of service) as a full-time student those months should be "pro-rated" (extended) because he only attended school part-time, and needed 32 months to complete the education that he could have completed in 27 months as a full-time student.  Thus, he contends that his VEAP should be extended for the additional 5 months and 26 days during which he attended school.  Alternatively, he asserts he should have had 21 months of total educational benefits remaining after VEAP (48 months total entitlement minus 27 months of VEAP full-time equivalent benefits).  The Veteran emphasizes that he did not exceed the $8,100.00 maximum VEAP benefit, although he needed more than 27 months to do so.

On review of the evidence above, the Board finds the AOJ correctly calculated that the Veteran expended VEAP in the amount of 32 months and 26 days.  The Veteran does not dispute that he received the full $8,100.00 VEAP benefit to which he was entitled by his service, and it was his personal choice to pursue his studies at less than a full-time basis.  The Board understands the Veteran's contention that his VEAP benefits should be "pro-rated" since he was not attending school full-time, but 38 U.S.C.A. § 3012 explicitly provides for VEAP benefits based on a one-for-one matching of months of qualifying active service with months of resultant educational benefits, and nothing in the statute provides for extending that time when study is other than full-time.  Similarly, the statute and regulations cited above stipulate that benefits may not exceed 48 months or the part-time equivalent, which plainly indicates that part-time study equates to full-time study in determining the aggregate.  

As the AOJ correctly calculated the Veteran's expended VEAP (Chapter 32) benefits as 32 months and 25 days, and whereas the Veteran has not asserted any error with the AOJ's calculation of his expended MGIB-SRP (Chapter 30) benefits as 9 months and 5 days, it follows that the AOJ's calculation of his remaining benefit under the Post-9/11 GI Bill (Chapter 33) as 5 months and 29 days is correct.  Accordingly, the claim must be denied.  


ORDER

Entitlement to more than 5 months and 29 days of education benefits under the provisions of Chapter 33, Title 38, U.S.C., is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


